PER CURIAM.
This cause is here the second time. See Martin v. Johns, Fla.1955, 78 So.2d 398.
Shortly after the first trial, the original plaintiff, Gus Johns, died. The pleadings were amended and the cause proceeded to the second trial by the above named appel-lee, as administratrix, under Section 45.11, Florida Statutes, F.S.A. At the second trial the jury 'brought in a verdict for the appellee in the amount of $8,550.
*333Appellant again assaults the verdict on the ground that it is excessive to the point that it shocks the'conscience of the Court. We have carefully examined the record and the briefs of the parties. Any conclusion by us that the verdict of the jury in this instance was excessive would in our judgment be an intrusion upon the jury function.
No other errors having been alleged and finding as we do, that the verdict should not be disturbed, the judgment appealed from is
Affirmed.
DREW, C. J, and TERRELL, HOB-SON and THORNAL, JJ., concur.